983 F.2d 1085
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Joseph S. MARESCA.
No. 92-1545.
United States Court of Appeals, Federal Circuit.
Oct. 14, 1992.

Before ARCHER, Circuit Judge, BENNETT, Senior Circuit Judge, and SCHALL Circuit Judge.
ARCHER, Circuit Judge.

ORDER

1
The Commissioner of Patents and Trademarks moves to dismiss the appeal of Joseph S. Maresca.   Maresca opposes.


2
Maresca petitioned the Commissioner for review of the Director of the Office of Enrollment and Discipline's decision denying Maresca's application to take the examination to practice before the Patent and Trademark Office.   On July 31, 1992, the Commissioner's designee denied the petition.   Maresca requested reconsideration.   Maresca also appealed the commissioner's denial to this court.


3
The Commissioner states, first, that any appeal is premature because of the pending reconsideration motion and, second, that any appeal must be filed with the United States District Court for the District of Columbia.  35 U.S.C. § 32.


4
We agree.   Because the district court, not the Federal Circuit, is the proper forum for review of such matters, the appeal is not properly here.   Because the appeal is premature, we dismiss rather than transfer.   After a ruling on the pending request for reconsideration, Maresca may, if appropriate, seek review in the District of Columbia district court.


5
Accordingly,

IT IS ORDERED THAT:

6
The motion to dismiss is granted.